TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00154-CV



                                    Carolyn Barnes, Appellant

                                                  v.

                                 Velocity Credit Union, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 12-1288-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Carolyn Barnes appeals from a final summary judgment that she take nothing on

claims she asserted against Velocity Credit Union. After Barnes failed to timely file her brief, the

clerk of this Court wrote her at the last known address she has provided this Court, advising that her

brief was overdue and that if she did not file a brief or otherwise respond by August 5, 2013, her

appeal would be subject to dismissal for want of prosecution. The August 5 deadline has passed,

and Barnes has made no response. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 38.8(a); 42.3(b).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 30, 2013